              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc1014-1
                                      1718 Filed
                                            Filed11/16/18
                                                  06/13/18 Page
                                                            Page11ofof22



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

__________________________________________
                                           :                              Chapter 11
In re:                                     :
                                           :                              Case No. 18-10601 (MFW)
THE WEINSTEIN COMPANY HOLDINGS             ;
            1
LLC, et al.                                :                              (Jointly Administered)
                                           :
                        Debtors.          :                               Ref.____
__________________________________________

ORDER GRANTING THE MOTION OF SONY PICTURES ENTERTAINMENT INC.,
      ET AL. TO FILE UNDER SEAL THE EXHIBITS TO UPDATED AND
 SUPPLEMENTAL LIMITED OBJECTION AND RESERVATION OF RIGHTS BY
SONY PICTURES ENTERTAINMENT INC. ET. AL. TO POTENTIAL ASSUMPTION
AND ASSIGNMENT OF EXECUTORY CONTRACTS OR UNEXPIRED LEASES AND
                          CURE AMOUNTS

         Upon the motion (the “Motion”) of Sony Pictures Entertainment Inc., Sony E-Platform

Technologies Inc., Sony Pictures Television Inc., Sony Pictures Worldwide Acquisitions Inc.,

Sony Wordwide Acquisitions Inc., Worldwide SPE Acquisitions Inc. and Columbia Pictures

Industries, Inc. (collectively “SPE”), contract counterparties of The Weinstein Company

Holdings LLC (the “Debtor”) to File Under Seal the Exhibits to the Updated and Supplemental

Limited Objection and Reservation of Rights By Sony Pictures Entertainment Inc. Et. al. To

Potential Assumption and Assignment of Executory Contracts or Unexpired Leases And Cure

Amounts(the	“Objection”); and the Court having determined that granting the relief requested in

the Motion is appropriate; and it appearing that due and adequate notice of the Motion having




1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com.twc.


                                                     {01445674;v1}1
            Case
             Case18-10601-MFW
                  18-10601-MFW Doc
                                Doc1014-1
                                    1718 Filed
                                          Filed11/16/18
                                                06/13/18 Page
                                                          Page22ofof22



been given, and that no other or further notice need be given, and after due deliberation and

sufficient cause appearing therefore, IT IS HERBY ORDERED THAT:

       1.      The Motion is GRANTED.

       2.      The Exhibits to the Objection shall remain under seal and confidential and shall

not be made available to any person or entity other than: (i) the Court; (ii) counsel to the Debtor;

counsel for Lantern; and (iii) the Office of the United States Trustee.




       Dated: November 16th, 2018
       Wilmington, Delaware                 {01445674;v1}2
                                                         MARY F. WALRATH
                                                       UNITED STATES BANKRUPTCY JUDGE
